Citation Nr: 0720401	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a skin disability, 
to include hair loss.

4.  Entitlement to a compensable rating for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran submitted additional 
statements, which have not been reviewed by the RO.  The 
veteran's representative included a waiver of initial RO 
consideration of these statements in the May 2007 informal 
hearing presentation.  Therefore, a remand for RO 
consideration of this evidence is not required.

The veteran's appeal was previously before the Board in July 
2004, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the veteran's appeal for service connection 
for a left ankle disability was resolved by a January 2007 
rating decision granting service connection for this 
disability.  

The issues of entitlement to service connection for a skin 
disability and right ankle disability and entitlement to a 
compensable rating for left ankle disability are addressed in 
the remand that follows the order section of this decision.  


FINDING OF FACT

The veteran's left knee disability originated during active 
duty.

CONCLUSION OF LAW

Left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that the veteran has been provided all 
required notice, to include notice with respect to the 
disability-rating and effective-date elements of his claim.  
Moreover, the Board has determined that the evidence 
currently of record is sufficient to substantiate the claim.  
Accordingly, no further development of the record is 
required.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
his left knee disability because it is due to service trauma.  
Although service medical records do not document trauma of 
the left knee or show that the veteran was found to have a 
disorder of the left knee, the veteran's initial claim for 
service connection for this disability was signed in October 
1990, shortly before his discharge from service, and the 
service medical records do not include a report of 
examination for discharge.  The veteran's DD 214 shows that 
he was awarded the parachutist badge.

The post-service medical evidence shows that the veteran was 
found to have a strain of the left knee on a VA examination 
in January 2005.  In May 2006, the claims folder was reviewed 
by a VA physician who opined that it is at least as likely as 
not that the veteran's left knee disability is related to 
trauma sustained in a parachute jump in service in 1989.  In 
September 2006, another VA physician reviewed the claims 
folder and stated that he found no evidence in the records of 
a service-related left knee injury.

While it is true that service medical records do not document 
evidence of a left knee injury or disease, such documentation 
is not a prerequisite to the grant of service connection.  In 
view of the veteran's receipt of the parachutist badge and 
the fact that he completed a claim for service connection for 
left knee disability shortly before his discharge from 
service, the Board is satisfied that the veteran injured his 
left knee in service and was having left knee problems close 
to the time of his discharge from service.  The Board has 
also found the May 2006 VA medical opinion in support of the 
claim to be consistent with the veteran's pertinent medical 
history and to therefore be more probative than the September 
2006 VA medical opinion against the claim.  Accordingly, 
service connection is warranted for the veteran's left knee 
disability.


ORDER

Entitlement to service connection for a left knee disability 
is granted.


REMAND

The veteran maintains that his skin disability is due to the 
medications and inoculations he received prior to his 
deployment to the Gulf region.  While this issue was 
previously remanded to the originating agency for a VA 
examination with medical opinion, no such examination or 
opinion was subsequently obtained.  In a case such as this, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  

The Board notes that in response to the Board's remand, a VA 
medical opinion concerning the etiology of the veteran's 
right ankle disability was received in September 2006.  
Following a review of the claims folder, the physician 
stated, "I find no evidence of a...right ankle condition 
that was service based upon medical records."  Although it 
is not clear what the physician intended by this statement, 
he appears to be providing an opinion against the claim based 
upon the absence of documentation of a right ankle injury in 
service medical records.  Although it is true that service 
medical records do not document an injury of the veteran's 
right ankle, the veteran did receive a parachutist badge and 
he did complete a claim for entitlement to service connection 
for right ankle disability in October 1990, shortly before 
his discharge from service.  Therefore, the Board has found 
the veteran's contentions to the effect that he sustained a 
right ankle injury in service to be credible.  In addition, 
the Board has found the September 2006 VA medical opinion to 
be inadequate because it is difficult to even interpret and 
certainly is not adequately supported. 

Finally, the Board notes that in March 2007, the veteran 
submitted a notice of disagreement with the January 2007 
rating decision assigning a noncompensable rating for his 
left ankle disability.  The record does not reflect that the 
originating agency has provided him with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the originating agency to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a compensable rating for 
left ankle disability.  He should also be 
informed of the requirements to perfect 
an appeal with respect to this new issue.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any skin disorder 
present, to include alopecia areata, if 
present.  Any indicated studies should be 
performed.  The claims folder must be 
provided to and reviewed by the examiner.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each chronic skin disorder of the veteran 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
disorder of his right ankle.  Any 
indicated studies should be performed.  
The claims folder must be provided to and 
reviewed by the examiner.  For the 
purposes of the opinion, the examiner 
should assume that the veteran sustained 
a right ankle injury in service and that 
it was symptomatic in October 1990.  The 
examiner should provide an opinion with 
respect to each chronic disorder of the 
veteran's right ankle as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for a skin disability 
and right ankle disability on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be provided to the 
veteran and his representative and they 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


